                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CAMERON SHAW,
                                   7                                                       Case No. 19-cv-03878-KAW
                                                        Plaintiff,
                                   8
                                                   v.                                      ORDER TO SHOW CAUSE
                                   9
                                         SPARKY’S RESTAURANT COMPANY,                      Re: Dkt. No. 25
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On March 3, 2020, the Court issued an order to show cause why Defendant should not be

                                  14   sanctioned for failing to appear at the February 24, 2020 mediation. (Dkt. No. 25.) Defendant’s

                                  15   response was due by March 11, 2020. (Id.) As of the date of this order, Defendant has not filed a

                                  16   response.

                                  17          Accordingly, the Court ORDERS Defendant to show cause, by April 3, 2020, why

                                  18   Defendant should not be sanctioned for: (1) failing to appear at the February 24, 2020 mediation,

                                  19   and (2) failing to respond to the March 3, 2020 order to show cause. Failure to respond will result

                                  20   in the imposition of sanctions.

                                  21          IT IS SO ORDERED.

                                  22   Dated: March 24, 2020
                                                                                           __________________________________
                                  23                                                       KANDIS A. WESTMORE
                                  24                                                       United States Magistrate Judge

                                  25

                                  26

                                  27

                                  28
